When this case was before us at August Term, 1850, it was decided against the plaintiff upon the ground that no connection had been shown between him and Jones. We think that objection is now fully met by the two deeds which were read in evidence. By them Jones is made a privy in estate with the plaintiff, and this case is the ordinary one of a purchaser who brings ejectment on the demise of the bargainor to obviate an objection on account of an adverse possession at the execution of the deed.
The bargainee is a privy in estate, and has the right to use the name of the bargainor to effect a recovery and to take possession in his name.
PER CURIAM.                                                   Reversed.
Cited: Hassell v. Walker, 50 N.C. 271.
(341)